United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                          March 16, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-50834
                             Summary Calendar


                      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                  versus

                            PAMELA RICHARDSON,

                                                       Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                        (7:04-CR-214-ALL)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Pamela    Richardson    appeals:      (1)   the    sentence    for    her

guilty-plea conviction of eight counts of mail fraud, in violation

of 18 U.S.C. § 1341; and (2) the denial of her Federal Rule of

Criminal Procedure 35(a) motion.

     Richardson did not file a notice of appeal from the denial of

her Rule 35(a) motion.       See FED. R. APP. P. 4(b)(1)(A) (requiring

criminal defendant to file notice of appeal within ten days of “the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
entry of    either   the    judgment     or   the   order    being    appealed”).

Appeals from denials of Rule 35 motions are controlled by the ten-

day period dictated by Rule 4(b)(1)(A).             United States v. Garcia-

Machado, 845 F.2d 492, 493 (5th Cir. 1988).                 A timely notice of

appeal is a mandatory prerequisite to our exercise of jurisdiction.

United States v. Cooper, 135 F.3d 960, 961 (5th Cir. 1998).

Because Richardson failed to file a notice of appeal for this

denial, we lack jurisdiction to review her challenges to that

decision.

      Richardson did timely appeal from the final judgment of

conviction and sentence.       FED. R. APP. P. 4(b)(1)(A).           She contends

the   district   court     erred    in   determining   the     amount    of   loss

attributable to her for sentencing purposes. We review the court’s

interpretation and application of the Sentencing Guidelines de

novo; its factual findings, for clear error.                E.g., United States

v. Olis, 429 F.3d 540, 545 (5th Cir. 2005).                 A district court’s

amount-of-loss determination is not clearly erroneous if it is

plausible in the light of the record as a whole.                     E.g., United

States v. Oates, 122 F.3d 222, 225 (5th Cir. 1997).                    Along this

line, the loss calculation was not clearly erroneous.                  See id.

                                   DISMISSED in PART; AFFIRMED in PART




                                         2